TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00340-CV


                              In re Ardell Danny Nelson Junior


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus complaining of the trial

court’s purported failure to rule on his motion for forensic DNA testing. Although mandamus

relief is available when the trial court has failed to rule on a properly filed motion within a

reasonable length of time, see In re Whitfield, No. 03-18-00564-CV, 2018 WL 4140735, at *1

(Tex. App.—Austin Aug. 29, 2018, orig. proceeding) (mem. op.), such relief is inapplicable here

because the trial court has already denied the motion, see In re Martinez, No. 04-14-00293-CR,

2014 WL 2548571, at *1 (Tex. App.—San Antonio June 4, 2014, orig. proceeding) (mem. op.)

(per curiam) (holding that a “failure to rule” issue becomes moot once the trial court has acted).

Accordingly, we dismiss the petition for writ of mandamus as moot.



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Smith

Filed: July 30, 2021